Execution Version

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment dated as of June 15, 2012 to Third Amended and Restated
Credit Agreement (this “Amendment”) is entered into by and among Ferro
Corporation, an Ohio corporation (the “Company”), the Subsidiaries of the
Company listed on the signature pages hereto, the several banks and other
financial institutions or entities listed on the signature pages hereto as
Lenders, and PNC Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement, the Security
Agreement and the Guaranty, as applicable.

W I T N E S S E TH:

WHEREAS, the Company, the Lenders from time to time party thereto, the
Administrative Agent, the Collateral Agent, the Issuer and the Syndication
Agents have entered into the Third Amended and Restated Credit Agreement, dated
as of August 24, 2010 (as amended, restated, supplemented, waived or otherwise
modified prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Company has requested that the Credit Agreement be amended as more
fully set forth herein; and

WHEREAS, the Lenders signing below, constituting at least the Required Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree and covenant as follows:

SECTION 1. Amendments.

(a) Section 1.1 of the Credit Agreement shall be amended by amending and
restating the definition of “Capital Expenditures” in its entirety as follows:

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Company and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures on the Company’s Consolidated Statement of Cash Flows;
provided, that up to $10,000,000 in the aggregate of such expenditures
attributable to the Company’s Polymer Additives Division after the Second
Amendment Effective Date shall be excluded from the calculation of Capital
Expenditures.

(b) Section 1.1 of the Credit Agreement shall be amended by amending and
restating the definition of “EBITDA” in its entirety as follows:

“EBITDA” means, for any applicable period, the sum of (a) Net Income, plus
(b) to the extent deducted in determining Net Income, and without duplication,
the sum of (i) amortization expense, (ii) income tax expense, (iii) Interest
Expense, (iv) depreciation expense, (v) restructuring expenses attributable to
the Company’s restructuring (x) in the 2010 Fiscal Year in an aggregate amount
not to exceed $19,000,000 for the period commencing July 1, 2010 and (y) in the
2012 Fiscal Year, the 2013 Fiscal Year and the 2014 Fiscal Year in an amount not
to exceed $10,000,000 in any such Fiscal Year and $20,000,000 in the aggregate,
(vi) non-recurring fees, non-cash charges, cash charges and other cash expenses
paid in connection with the preparation, negotiation, approval, execution and
delivery this Agreement and the other Loan Documents and the Senior Note
Documents, including, in each case, amendments, waivers and other modifications
thereto, (vii) non-cash expenses incurred in connection with asset write-offs,
including, but not limited to, goodwill impairments, (viii) if applicable, any
swap or hedge breakage costs relating to interest rate swaps or hedges in effect
on the Closing Date, in each case to the extent any such costs do not constitute
Interest Expense, (ix) non-cash losses resulting from mark-to-market accounting
treatment of interest rate hedging agreements, (x) non-cash losses resulting
from mark-to-market accounting treatment of metals owned by the Company as of
the date of determination and recorded as assets on the consolidated balance
sheet of the Company and its Subsidiaries, (xi) all charges and associated
expenses in connection with the refinancing, retirement or extinguishment of any
Indebtedness, including initial issuance costs, prepayment penalties, swap
breakage fees and write-off of deferred issuance fees, (xii) non-recurring
one-time charges and expenses in an aggregate amount in any Fiscal Year not to
exceed $10,000,000, (xiii) non-recurring charges related to pension settlement
or curtailment in an aggregate amount not to exceed $20,000,000 over the term of
this Agreement and (xiv) expenses paid in connection with the implementation of
the Ferro Business Systems Initiative not to exceed $15,000,000 in the aggregate
over the term of this Agreement, minus (c) to the extent added in determining
Net Income, the sum of (i) non-cash gains resulting from mark-to-market
accounting treatment of interest rate hedging agreements and (ii) non-cash gains
resulting from mark-to-market accounting treatment of metals owned by the
Company as of the date of determination and recorded as assets on the
consolidated balance sheet of the Company and its Subsidiaries. Notwithstanding
the foregoing, EBITDA for the Fiscal Quarters ending December 31, 2009,
March 31, 2010 and June 30, 2010 shall be deemed to be $54,530,000, $57,815,000,
and $70,813,000, respectively.

(c) Section 1.1 of the Credit Agreement shall be amended by deleting the
definition of “Fixed Charge Coverage Ratio” in its entirety.

(d) Section 1.1 of the Credit Agreement shall be amended by adding therein the
following definitions in appropriate alphabetical order:

“Ferro Business Systems Initiative” means the initiative to standardize and
simplify the Company’s global business processes and to upgrade the Company’s
internal management SAP ERP based systems.

“Interest Coverage Ratio” means, as of the close of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of (a) EBITDA (for all such Fiscal
Quarters) to (b) the sum of (i) Interest Expense actually paid in cash during
such Fiscal Quarters (excluding (A) initial issuance costs paid in connection
with Indebtedness incurred in respect of the Obligations and Indebtedness under
the Senior Note Documents, (B) any make-whole premium or Interest Expense
payable in connection with the prepayment of Indebtedness under the Existing
Credit Agreement and the Existing Notes and (C) if applicable, any swap or hedge
breakage costs relating to interest rate swaps or hedges in effect on the
Closing Date (including any such costs incurred in connection with a prepayment
of the term loans under the Existing Credit Agreement)) and (ii) finance
expenses actually paid in connection with the Permitted Receivables Program
during such Fiscal Quarters; provided, that non-recurring fees, non-cash
charges, cash charges and other cash expenses paid in connection with or related
to the preparation, negotiation, approval, execution and delivery of the
amendment and restatement of this Agreement and the other Loan Documents and the
Senior Note Documents, including, in each case, amendments, waivers and other
modifications thereto, shall be excluded from clause (b) above.

“Second Amendment” means that certain Second Amendment dated as of June 15, 2012
to Third Amended and Restated Credit Agreement by and among the Company, the
Subsidiaries of the Company listed on the signature pages thereto, the Required
Lenders, the Administrative Agent and the Collateral Agent.

“Second Amendment Effective Date” is defined in the Second Amendment.

(e) Section 1.4(b) of the Credit Agreement shall be amended by replacing “Fixed
Charge Coverage Ratio” appearing therein with “Interest Coverage Ratio”.

(f) Section 7.2.2(h) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(h) Indebtedness of Foreign Subsidiaries in connection with local lines of
credit in an aggregate amount not to exceed $50,000,000, and Contingent
Liabilities of the Company in respect of the foregoing.”

(g) Section 7.2.4 of the Credit Agreement shall be amended and restated in its
entirety as follows:

“Section 7.2.4. Financial Condition and Operations. The Company will not permit
any of the events set forth below to occur.

(a) The Company will not permit the Leverage Ratio as of the last day of any
Fiscal Quarter set forth below to be greater than the ratio set forth opposite
such period.

      Fiscal Quarter Ending   Leverage Ratio
June 30, 2012
  3.50:1.00
 
   
September 30, 2012
  4.25:1.00
 
   
December 31, 2012
  4.25:1.00
 
   
March 31, 2013 and each Fiscal Quarter thereafter
  3.50:1.00
 
   

(b) The Company will not permit the Interest Coverage Ratio as of the last day
of any Fiscal Quarter set forth below to be less than the ratio set forth
opposite such period.

      Fiscal Quarter Ending   Interest Coverage Ratio
June 30, 2012
  2.50:1.00
 
   
September 30, 2012
  2.50:1.00
 
   
December 31, 2012
  2.75:1.00
 
   
March 31, 2013 and each Fiscal Quarter thereafter
  3.00:1.00
 
   

(h) Section 7.2 of the Credit Agreement shall be amended by adding a new
Section 7.2.13 thereto as follows:

“Section 7.2.13. Capital Expenditures. The Company will not permit the aggregate
amount of Capital Expenditures made by the Company and its Subsidiaries in any
period set forth below to exceed the amount set forth below for such period:

          Period   Maximum Capital Expenditures
Three months ending June 30, 2012
  $ 20,000,000  
 
       
Six months ending September 30, 2012
  $ 35,000,000  
 
       
Nine months ending December 31, 2012
  $ 50,000,000  
 
       
Twelve months ending March 31, 2013
  $ 65,000,000  
 
       
2013 Fiscal Year and each Fiscal Year thereafter
  $ 65,000,000  
 
       

The amount of permitted Capital Expenditures set forth above in respect of any
Fiscal Year commencing with the 2014 Fiscal Year shall be increased by the
amount of unused permitted Capital Expenditures for the immediately preceding
Fiscal Year, provided, that unused permitted Capital Expenditures may not be
carried forward for more than one Fiscal Year, with any Capital Expenditures
being carried forward being deemed to be the first Capital Expenditures in any
Fiscal Year.

(i) Exhibit E (Form of Compliance Certificate) to the Credit Agreement shall be
amended and restated in its entirety by Exhibit E attached hereto.

SECTION 2. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions (the date on which such
conditions are satisfied, the “Second Amendment Effective Date”):

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Company, (ii) the Grantors, (iii) the Guarantors, (iv) the
Administrative Agent, (v) the Collateral Agent and (vi) the Required Lenders.

(b) The Company shall have paid to the Administrative Agent all outstanding
fees, costs and expenses owing to the Administrative Agent and its Affiliates as
of such date, except that the Company shall pay the reasonable fees,
disbursements and other charges of Latham & Watkins LLP, counsel for the
Administrative Agent, within seven days following receipt of an invoice therefor
and such payment shall not constitute a condition to the occurrence of the
Second Amendment Effective Date.

(c) The Administrative Agent shall have received a certificate, dated as of the
Second Amendment Effective Date, duly executed and delivered by an Authorized
Officer of the Company, as to the matters described in Section 3(a)(ii) and
Section 3(a)(iii) of this Amendment.

(d) The Company shall have paid to the Administrative Agent for the account of
each Lender that has executed and delivered a signature page approving this
Amendment on or before 5 p.m. (New York City time) on Wednesday, June 13, 2012,
a fee in an amount equal to 0.05% of the aggregate amount of such Lender’s
Revolving Loan Commitment (whether used or unused).

SECTION 3. Miscellaneous.

(a) Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Company, the Grantors and the Guarantors represent and
warrant to each of the Lenders, the Administrative Agent and the Collateral
Agent that, as of the Second Amendment Effective Date:

(i) This Amendment has been duly authorized, executed and delivered by the
Company, the Grantors and the Guarantors, and this Amendment and the Credit
Agreement (after giving effect to this Amendment) constitute the Company’s, each
Grantor’s and each Guarantor’s, as applicable, legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(ii) The representations and warranties set forth in the Credit Agreement and
each other Loan Document are, in each case after giving effect to this
Amendment, true and correct in all material respects on and as of the Second
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date;

(iii) No Default has occurred and is continuing; and

(iv) The execution, delivery and performance by the Company, each Grantor and
each Guarantor of this Amendment do not (x) contravene any (A) such Person’s
Organic Documents, (B) court decree or order binding on or affecting any such
Person or (C) law or governmental regulation binding on or affecting any such
Person or (y) result in (A) or require the creation or imposition of, any Lien
on any such Person’s properties (except as permitted by the Credit Agreement) or
(B) a default under any contractual restriction binding on or affecting any such
Person.

(b) Affirmation and Consent. Each of the Company, each Grantor and each
Guarantor hereby reaffirms, as of the Second Amendment Effective Date, (i) the
covenants and agreements made by such Person contained in each Loan Document to
which it is a party, (ii) with respect to each Guarantor, its guarantee of
payment of the Guaranteed Obligations pursuant to the Guaranty, and (iii) with
respect to each Grantor party to the Security Agreement or a Mortgage, its
pledges and other grants of Liens in respect of the Secured Obligations pursuant
to any such Loan Document, in each case, as such covenants, agreements and other
provisions may be modified by this Amendment.

(c) Cross-References. References in this Amendment to any Article or Section
are, unless otherwise specified, to such Article or Section of this Amendment.

(d) Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article X thereof.

(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(f) Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or pdf or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Amendment.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(h) Full Force and Effect; Limited Amendment.

(i) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agents or the
Collateral Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Company, the Grantors and the Guarantors to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(ii) The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the Second
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.

(i) Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

FERRO CORPORATION

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO ELECTRONIC MATERIALS INC.

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO PFANSTIEHL LABORATORIES, INC.

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO INTERNATIONAL SERVICES INC.

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO CHINA HOLDINGS INC.

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


OHIO-MISSISSIPPI CORPORATION

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


1

CATAPHOTE CONTRACTING COMPANY

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


THE FERRO ENAMEL SUPPLY COMPANY

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO FAR EAST, INC.

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


2

PNC BANK, NATIONAL ASSOCIATION, as Administrative

Agent, Collateral Agent and a Lender

By: /s/ Christian S. Brown
Name: Christian S. Brown
Title: Senior Vice President


3

Name of Lender:

KEYBANK NATIONAL ASSOCIATION

By: /s/ Brian P. Fox
Name: Brian P. Fox
Title: Vice President


4

Name of Lender:

RBS Citizens, N.A.

By: /s/ Joshua Botnick
Name: Joshua Botnick
Title: Vice President


5

Name of Lender:

US BANK NATIONAL ASSOCIATION

By: /s/ Patrick H. McGraw
Name: Patrick H. McGraw
Title: Vice President


6

Name of Lender:

Citibank, N.A.

By: /s/ David Jaffee
Name: David Jaffe
Title: Vice President


7

Name of Lender:

FIRSTMERIT BANK, N.A.

By: /s/ Robert G. Morlan
Name: Robert G. Morlan
Title: Senior Vice President


8

Name of Lender:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By: /s/ Bill O’Daly
Name: Bill O’Daly
Title: Director


By: /s/ Tyler R. Smith
Name: Tyler R. Smith
Title: Associate


9

Name of Lender:

THE PRIVATE BANK AND TRUST COMPANY

By: /s/ Robert M. Walker
Name: Robert M. Walker
Title: Managing Director


10

Name of Lender:

First Commonwealth Bank

By: /s/ Stephen J. Orban
Name: Stephen J. Orban
Title: Senior Vice President


11

Name of Lender:

Bank of America

By: /s/ Matthew Buzzelli
Name: Matthew Buzzelli
Title: Senior Vice President


12

Name of Lender:

JP Morgan Chase Bank, N.A.

By: /s/ Diane M. Faunda
Name: Diane M. Faunda
Title: Managing Director


13

Name of Lender:

Fifth Third Bank

By: /s/ Sandra Centa
Name: Sandra Centa
Title: Vice President


EXHIBIT E

[FORM OF] COMPLIANCE CERTIFICATE

FERRO CORPORATION

This Compliance Certificate is delivered pursuant to Section 7.1.1 Third Amended
and Restated Credit Agreement, dated as of August 24, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Ferro Corporation, an Ohio corporation (the
“Company”), as a borrower, the Designated Borrowers from time to time party
thereto, the various financial institutions and other Persons from time to time
parties thereto, PNC Bank, National Association, as the Administrative Agent and
as the Collateral Agent for the Secured Parties, and JP Morgan Chase Bank, N.A.
and Bank of America, N.A., as Syndication Agents. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

The Company hereby certifies, represents and warrants that, as of              ,
20       (the “Computation Date”), no Default had occurred and was continuing.1
The Company hereby further represents and warrants that as of the Computation
Date:

1. Financial Covenants:

(a) The maximum Leverage Ratio permitted pursuant to clause (a) of Section 7.2.4
of the Credit Agreement on the Computation Date is        to 1.00. The actual
Leverage Ratio was        to 1.00, as computed on Attachment I hereto, and,
accordingly, the covenant [has][has not] been complied with.

(b) The minimum Interest Coverage Ratio permitted pursuant to clause (b) of
Section 7.2.4 of the Credit Agreement on the Computation Date is        to 1.00.
The actual Interest Coverage Ratio was        to 1.00, as computed on Attachment
II hereto, and, accordingly, the covenant [has][has not] been complied with.

(c) The maximum Capital Expenditures permitted pursuant to Section 7.2.13 of the
Credit Agreement for the period ending on the Computation Date, including unused
permitted Capital Expenditures carried forward from the immediately preceding
Fiscal Year, are $      as computed on Attachment III hereto. The actual Capital
Expenditures for the period ending on the Computation Date were $      , and,
accordingly the covenant [has][has not] been complied with.

2. Subsidiaries: No Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate.2

IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to be
executed and delivered, and the certifications and warranties contained herein
to be made on behalf of the Company, by the chief financial or accounting
Authorized Officer of the Company as of       , 20      .

FERRO CORPORATION

By
Name:
Title:

LEVERAGE RATIO

as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

         
1. Total Debt: the outstanding principal amount of the following types of
Indebtedness of the Company and its Subsidiaries as of the last day of the
Fiscal Quarter ending on or immediately preceding the Computation Date
(exclusive of intercompany Indebtedness between the Company and its
Subsidiaries):
       
 
       
(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments (which, in the case of the Loans, shall be deemed to equal the
Dollar Equivalent (determined as of the most recent Revaluation Date) for any
Loans denominated in an Alternate Currency)
  $    
 
       
(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person (which, in the ease of Letter of Credit Outstandings,
shall be deemed to equal the Dollar Equivalent (determined as of the most recent
Revaluation Date) for any Letter of Credit Outstandings denominated in an
Alternate Currency).
  $    
 
       
(c) all monetary obligations of such Person and its Subsidiaries under any
leasing or similar arrangement which have been (or, in accordance with GAAP,
should be) classified as capitalized leases, and for purposes of each Loan
Document the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty (“Capitalized Lease Liabilities”)
  $    
 
       
(d) obligations arising under any lease (including leases that may be terminated
by the lessee at any time) of any property (whether real, personal or mixed)
(i) that is not a capital lease in accordance with GAAP and (ii) in respect of
which the lessee retains or obtains ownership of the property so leased for
federal income tax purposes, other than any such lease under which that Person
is the lessor (synthetic leases)
  $    
 
       
(e) all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program
  $    
 
       
(f) the stated value, or liquidation value if higher, of all Redeemable Stock of
such Person
  $    
 
       
(g) (without duplication) any Contingent Liability in respect of any of the
foregoing
  $    
 
       
(h) The sum of Items 1(a) through 1(g)
  $    
 
       
2. EBITDA as of the last day of the Fiscal Quarter ending on or immediately
preceding the Computation Date and each of the three immediately preceding
Fiscal Quarters:
       
 
       
(a) Net Income
  $    
 
       
plus, to the extent deducted in determining Net Income:
       
 
       
(b) amortization expense
  $    
 
       
(c) income tax expense
  $    
 
       
(d) Interest Expense
  $    
 
       
(e) depreciation expense
  $    
 
       
(f) restructuring expenses attributable to the Company’s restructuring (i) in
2010 in an aggregate amount not to exceed $19,000,000 for the period commencing
July 1, 2010 and (ii) in the 2012 Fiscal Year, the 2013 Fiscal Year and the 2014
Fiscal Year in an amount not to exceed $10,000,000 in any such Fiscal Year and
$20,000,000 in the aggregate
  $    
 
       
(g) non-recurring fees, non-cash charges, cash charges and other cash expenses
paid in connection with the preparation, negotiation, approval, execution and
delivery of the Credit Agreement and the other Loan Documents and the Senior
Note Documents (each as defined therein), including, in each case, amendments,
waivers and other modifications thereto
  $    
 
       
(h) non-cash expenses incurred in connection with asset write-offs, including,
but not limited to, goodwill impairments
  $    
 
       
(i) if applicable, any swap or hedge breakage costs relating to interest rate
swaps or hedges in effect on the Closing Date, in each case to the extent any
such costs do not constitute Interest Expense
  $    
 
       
(j) non-cash losses resulting from mark-to-market accounting treatment of
interest rate hedging agreements
  $    
 
       
(k) non-cash losses resulting from mark-to-market accounting treatment of metals
owned by the Company as of the date of determination and recorded as assets on
the consolidated balance sheet of the Company and its Subsidiaries
  $    
 
       
(l) all charges and associated expenses in connection with the refinancing,
retirement or extinguishment of any Indebtedness, including initial issuance
costs, prepayment penalties, swap breakage fees and write-off of deferred
issuance fees
  $    
 
       
(m) non-recurring one-time charges and expenses in an aggregate amount in any
Fiscal Year not to exceed $10,000,000
  $    
 
       
(n) non-recurring charges related to pension settlement or curtailment in an
aggregate amount not to exceed $20,000,000 over the term of the Credit Agreement
  $    
 
       
(o) expenses paid in connection with the implementation of the Ferro Business
Systems Initiative not to exceed $15,000,000 in the aggregate over the term of
the Credit Agreement
  $    
 
       
minus, to the extent added in determining Net Income:
       
 
       
(p) non-cash gains resulting from mark-to-market accounting treatment of
interest rate hedging agreements
  $    
 
       
(q) non-cash gains resulting from mark-to-market accounting treatment of metals
owned by the Company as of the date of determination and recorded as assets on
the consolidated balance sheet of the Company and its Subsidiaries
  $    
 
       
(r) The sum of Items 2(a) through 2(o) minus the sum of Items 2(p) and (q)
  $ 3  
 
       
3. LEVERAGE RATIO: ratio of Item 1(h) to Item 2(r)
    ___: 1.00  
 
       

INTEREST COVERAGE RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

         
1. EBITDA (see Item 2(r) of Attachment I)
  $ —  
 
       
2. The sum (for the period consisting of the Fiscal Quarter ending on or
immediately preceding the Computation Date and each of the three immediately
preceding Fiscal Quarters) of
  $ —  
 
       
(a) Interest Expense actually paid in cash during such Fiscal Quarters4
  $ —  
 
       
(b) finance expenses actually paid in connection with the Permitted Receivables
Program during such Fiscal Quarters.
  $ —  
 
       
3. INTEREST COVERAGE RATIO: the ratio of Item 1 to Item 2
    ____: 1.00  
 
       

CAPITAL EXPENDITURES
for the ___ month period ending on the Computation Date

         
(a) Maximum Capital Expenditures for the period ending on the Computation Date
pursuant to Section 7.2.13 of the Credit Agreement (excluding carry forwards):
  $ —  
 
       
(b) Permitted unused Capital Expenditures carried forward from the immediately
preceding Fiscal Year
  $ —  
 
       
(c) Maximum allowed Capital Expenditures for the period ending on the
Computation Date (a+b)
  $ —  
 
       
(d) Actual Capital Expenditures for the period ending on the Computation Date
  $ —  
 
       



  1   If a Default has occurred, specify the details of such Default and the
action that the Company or an Obligor has taken or proposes to take with respect
thereto.



  2   If a Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate, the Company must certify that such Subsidiary has
complied with Section 7.1.8 of the Credit Agreement.



  3   EBITDA for the Fiscal Quarters ending December 31, 2009, March 31, 2010
and June 30, 2010 shall be deemed to be $54,530,000, $57,815,000, and
$70,813,000, respectively.



  4   Excluding (A) initial issuance costs paid in connection with Indebtedness
incurred in respect of the Obligations and Indebtedness under the Senior Note
Documents, (B) any make-whole premium or Interest Expense payable in connection
with the prepayment of Indebtedness under the Existing Credit Agreement and the
Existing Notes and (C) if applicable, any swap or hedge breakage costs relating
to interest rate swaps or hedges in effect on the Closing Date (including any
such costs incurred in connection with a prepayment of the term loans under the
Existing Credit Agreement)); provided, that non-recurring fees, non-cash
charges, cash charges and other cash expenses paid in connection with or related
to the preparation, negotiation, approval, execution and delivery of the
amendment and restatement of this Agreement and the other Loan Documents and the
Senior Note Documents, including, in each case, amendments, waivers and other
modifications thereto, shall also be excluded.

14